DISMISS and Opinion Filed November 19, 2019




                                          S In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01140-CV

             THE ROMACK COMPANY, HOLMGREN JOHNSON, AND
                    MITCHELL MADDEN, LLP, Appellants
                                     V.
        JP BENT TREE, LP, REC GP, LLC, AND RE CLOSING, LLC, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-19-06155

                            MEMORANDUM OPINION
                         Before Justices Bridges, Whitehill, and Nowell
                                  Opinion by Justice Bridges
       Before the Court is appellants’ motion to dismiss this appeal. Appellants inform the Court

they no longer desire to prosecute this appeal. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
                                                 JUSTICE


191140F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

THE ROMACK COMPANY,                               On Appeal from the 44th Judicial District
HOLMGREN JOHNSON, AND                             Court, Dallas County, Texas
MITCHELL MADDEN, LLP, Appellants                  Trial Court Cause No. DC-19-06155.
                                                  Opinion delivered by Justice Bridges.
No. 05-19-01140-CV        V.                      Justices Whitehill and Nowell participating.

JP BENT TREE, LP, REC GP, LLC, AND
RE CLOSING, LLC, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees JP BENT TREE, LP, REC GP, LLC, AND RE CLOSING,
LLC recover their costs of this appeal from appellants THE ROMACK COMPANY,
HOLMGREN JOHNSON, AND MITCHELL MADDEN, LLP.


Judgment entered November 19, 2019




                                            –2–